Citation Nr: 0306087	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-02 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
June 1955 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision from the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  As reflected in correspondence 
received in March 2002, the veteran has withdrawn his request 
for a personal hearing before a Veterans Law Judge in 
connection with this appeal.  See 38 C.F.R. §§ 20.702(d), 
20.704(d) (2002).


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran does not have asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Although the VCAA and its implementing regulations were not 
in effect at the time the RO last considered the veteran's 
claim, the record does reflect that through a statement of 
the case and a supplement thereto the veteran was clearly 
informed of the requirements for the benefit sought on 
appeal, the evidence considered by VA, and the reasons for 
the determination made.  The Board further notes that in a 
letter dated in March 1998, the RO advised the veteran that 
although VA requested private medical evidence identified as 
relevant by the veteran, it was his ultimate responsibility 
to ensure that such evidence was submitted for consideration 
in connection with his claim.  In another March 1998 letter, 
the RO advised the veteran of the need to provide information 
relevant to his military service, his post-service occupation 
and his personal smoking history, and requested that he 
respond to a list of questions.  In that letter the RO 
further advised the veteran to submit medical evidence of 
treatment for lung problems and any evidence in his 
possession showing his exposure to asbestos during service.  
Moreover, in October 2002, pursuant to authority granted to 
the Board by 38 C.F.R. § 19.9(a)(2) (2002), the Board wrote 
to the veteran and informed him of the additional evidence 
and information required to substantiate his claim, the 
evidence and information that he should submit and the 
evidence that the Board would obtain on his behalf if he 
provided the information and authorization necessary for the 
Board to obtain such evidence.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board further notes that the claims file contains service 
medical and personnel records, as well as records of post-
service VA and private medical treatment identified as 
relevant by the veteran.  The veteran has also been afforded 
VA examinations relevant to the matter on appeal.  As noted 
above, the Board attempted to develop additional evidence 
supportive of the veteran's claim in October 2002.  The 
veteran did not submit the requested information or evidence.  
Neither he nor his representative has identified any 
additional evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available evidence or information.  Accordingly, the 
Board is also satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran's military occupational specialty (MOS) was 
electrician's mate/fireman.  His job duties included standing 
watch on equipment; operating and performing maintenance on 
motors, generators and other electrical equipment; and, 
rebuilding electrical equipment.  A chest X-ray accomplished 
in November 1958 was negative.  In March 1959, the veteran 
presented with complaints of coughing up mucous with blood; 
the impression was a cold with nasopharyngitis and 
examination revealed the lungs to be clear.  Chest X-ray 
taken in March 1959 was negative.  The report of examination 
at discharge, dated in February 1974, shows the lungs and 
chest to be normal upon clinical evaluation.  On the 
accompanying report of medical history, the veteran responded 
affirmatively to having or having had shortness of breath, 
pain or pressure in his chest and a chronic cough; no 
diagnosis was offered.  

In his claim for VA compensation benefits, the veteran 
identified post-service employment as an electrical marine, a 
job he held for 11 years before working as a surveyor.  He 
also claimed asbestos exposure during service while aboard 
ships.  

An X-ray report, dated in November 1997, notes the absence of 
pleural abnormalities consistent with pneumoconiosis.  The 
report does not affirmatively note any pleural thickening.  
The report notes parenchymal abnormalities consistent with 
pneumoconiosis, with opacities in the lungs.  In a statement 
dated in January 1998, J. Scutero, M.D., concluded that the 
veteran had asbestosis and that the diagnosis was "based 
upon a reasonable degree of medical certainty."  In his 
report Dr. Scutero noted the veteran's work in the engine 
rooms of ships while serving in the United States Navy.  The 
veteran estimated that during the first 10 years of his naval 
service, he was exposed to asbestos insulation dust 12 to 
14 percent of the time, and that he was exposed to asbestos 
insulation dust about 15 percent of the time he worked in 
naval shipyards as a civilian from 1974 to 1980.  The veteran 
indicated he was also exposed to some asbestos dust from 1980 
to 1991 while working on carriers.  He reported that he 
retired in 1991.  Dr. Scutero also noted that the veteran 
used tobacco from 1957 to 1990, smoking one to one-and-a-half 
packs per day.  Dr. Scutero noted that upon physical 
examination in January 1998 the veteran's chest and lungs 
were clear to auscultation and percussion.  Pulmonary 
function studies showed a mild obstructive defect and 
Dr. Scutero interpreted a chest X-ray as showing increased 
markings at both bases consistent with pulmonary fibrosis.  

The veteran presented for a VA examination in April 1998.  
Pulmonary function testing revealed a mild obstruction.  X-
rays were interpreted as revealing no pulmonary abnormality, 
to include nothing to suggest asbestos-related pleural 
disease.  The VA examiner noted the veteran's history of 
asbestos exposure and current symptom complaints and offered 
a diagnosis of a history of abnormal chest X-ray with 
exercise intolerance.  

In July 1998 the service department advised VA that there was 
no way to determine to what extent the veteran was exposed to 
asbestos during service but that general specifications for 
ships during his period of service required that heated 
surfaces be covered with an insulating material and that it 
was highly probable that asbestos products were used.  The 
service department noted that given the veteran's MOS, 
minimal exposure was highly probable.

In July 1999, the veteran presented for a fee-basis VA 
examination.  The examiner noted the veteran's history of 
asbestos exposure, as well as his smoking history.  The 
examiner further noted that the veteran was first told there 
were "spots" in his lungs in 1997 and that in 1998 a 
physician informed him that findings were suggestive of 
possible asbestosis.  The examiner also noted the veteran's 
report of having been awarded compensation in a class action 
suit against an asbestos manufacturer.  Examination in July 
1999 revealed good respiratory movements and clear lung 
fields.  Past diagnostic testing results were noted.  The 
examiner concluded that the veteran had a clinical history of 
prolonged exposure to asbestos but that there was no evidence 
of significant lung disease.  The examiner noted that 
repeated chest X-rays were apparently contradictory, and that 
despite the factors in the veteran's history, it was not 
possible to state that he had clinically demonstrable 
asbestosis at that time.

Analysis

The Board acknowledges that in addition to probable post-
service asbestos exposure and a history of tobacco use, the 
service department has conceded a high probability that the 
veteran had at least minimal exposure to asbestos during 
active service.  Service connection is only warranted, 
however, where a veteran is shown to have a chronic 
disability resulting from in-service injury or disease.  
38 C.F.R. § 3.303.  

Here the Board notes that the questions of whether the 
veteran has asbestosis and whether such is etiologically 
related to his service in the United States Navy require 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  As the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his own opinions on medical diagnoses or causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case the record does contain reports of pulmonary 
function testing performed by competent medical 
professionals, which are indicative of some level of 
respiratory obstruction.  Such are, however, only laboratory 
findings and are not sufficient to establish the presence of 
a currently diagnosed pulmonary disability.  The record also 
contains conflicting X-ray evidence.  In 1998, the veteran's 
private physician, Dr. Scutero, diagnosed asbestosis based on 
1997 X-ray findings and the veteran's history of asbestos 
exposure.  The April 1998 VA examiner noted the history of an 
abnormal X-ray, and also considered the veteran's exposure 
history, but found that current X-rays were negative for 
evidence of any pulmonary abnormality and thus did not offer 
a diagnosis of any existing pulmonary disability, to include 
asbestosis.  

Through his representative the veteran argued that VA lacked 
a basis for affording more weight to the VA examination 
conclusion.  Therefore, and in light of the conflicting 
medical evidence, VA obtained a clarifying opinion from an 
another examiner in July 1999.  That physician, despite note 
of the veteran's history of asbestos exposure, and despite 
review of past diagnostic test results and clinical 
examination findings, re-examined the veteran and concluded 
that there was no evidence of significant lung disease and 
that there was no clinically demonstrable asbestosis at that 
time.  

Although the Board is not questioning the competence of Dr. 
Scutero, the United States Court of Appeals for Veterans 
Claims (Court) has consistently declined to adopt a rule that 
accords greater weight to the opinions of treating 
physicians.  Chisem v. Brown, 8 Vet. App. 374 (1995).  The 
July 1999 VA examination opinion was offered by a competent 
medical professional and the report reflects consideration of 
an accurate and complete history, to include both the 
positive and negative X-ray evidence in the file.  Moreover, 
the conclusion reached is consistent with that offered by the 
April 1998 VA examiner, based on a review of more recent X-
ray testing than that considered by Dr. Scutero.  Despite the 
fact that the Board requested the veteran to submit 
additional information and evidence necessary to substantiate 
that he currently has asbestosis, such as documentation 
showing his receipt of a compensation award based on asbestos 
exposure, the veteran did not respond.  As such, the Board 
finds that the preponderance of the evidence establishes that 
the veteran does not currently have asbestosis.  Accordingly, 
service connection is not in order for this claimed 
disability.  




ORDER

Entitlement to service connection for asbestosis is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

